          Case 3:19-cr-00596-SI        Document 78       Filed 02/18/21     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CRAIG J. GABRIEL, OSB #012571
Craig.Gabriel@usdoj.gov
SCOTT E. BRADFORD, OSB #062824
Scott.Bradford@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:19-cr-00596-SI-01

               v.                                    GOVERNMENT’S SENTENCING
                                                     MEMORANDUM
RICHARD STEVEN ALBERTS II,
                                                     Sentencing Date: February 22, 2021
               Defendant.                                             10:00 a.m.


Introduction

       Defendant Alberts pleaded guilty to one count of Conspiracy to Distribute Controlled

Substances under 21 U.S.C. §§ 841 and 846. As a correctional officer at the Coffee Creek

Correctional Facility, he smuggled contraband drugs into the prison for distribution to at least

one inmate.

       The parties are jointly recommending a prison sentence of a year and a day.


Government’s Sentencing Memorandum                                                           Page 1
                                                                                      Revised Aug. 2019
          Case 3:19-cr-00596-SI        Document 78       Filed 02/18/21     Page 2 of 3




Factual Background

       The offense conduct is accurately set forth in paragraphs 12 – 37 of the Presentence

Investigation Report.

Guideline Computations

       The base offense level is 12 under USSG § 2D1.1(c)(12), because the offense

involved less than 10 grams of heroin. Two levels are added under USSG § 2D1.1(b)(4),

as the offense involved the distribution of a controlled substance into a correctional

facility. Defendant is “safety valve” eligible, so a 2-level reduction under USSG §

2D1.1(b)(18) is appropriate. Pursuant to USSG § 3B1.3, defendant abused his position of

trust in committing this offense, so a 2-level enhancement applies. After deducting 2

levels for acceptance of responsibility, defendant’s Total Offense Level is 12. Defendant

is in Criminal History Category I, so the advisory guideline range is 10 – 16 months of

custody in Zone C.

Joint Sentencing Recommendation

       Pursuant to the plea agreement, the parties are jointly recommending a sentence

of 12 months and a day in prison. At the sentencing hearing, the government will outline

the reasons why such a sentence is sufficient, but not greater than necessary, considering

the factors in 18 U.S.C. § 3553(a).

///

///

///

///


Government’s Sentencing Memorandum                                                           Page 2
          Case 3:19-cr-00596-SI       Document 78       Filed 02/18/21    Page 3 of 3




Conclusion

       Based on the foregoing, the government recommends that this Court impose a sentence of

12 months and a day in prison, followed by three years of supervised release, with the standard

and special conditions listed in the Presentence Investigation Report.

Dated: February 18, 2021                             Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s/ Craig J. Gabriel              .
                                                     CRAIG J. GABRIEL, OSB #012571
                                                     SCOTT E. BRADFORD, OSB #062824
                                                     Assistant United States Attorneys




Government’s Sentencing Memorandum                                                       Page 3
